DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments submitted on 11/05/2021 have been entered and considered.
Claims 30, and 34 have been amended.
Claims 48-49 are canceled.
Claims 50-51 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-47 and 50-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly amended limitations recite:
“wherein the handheld electronic device comprises a medical prescription tool configured to electronically obtain an attribute associated with the object, and to generate medical prescription data representing an action to be performed for the patient based on the attribute associated with the object, wherein the attribute 2PATENTAttorney Docket No. VM 11-033-US-C1associated with the object comprises a position of the object relative to the internal image of the patient, wherein the medical prescription tool of the handheld electronic device comprises a prescription generator, and wherein the prescription generator of the handheld electronic device is configured to electronically obtain the position of the object relative to the internal image of the patient, and to generate the medical prescription data in response to the prescription generator obtaining the position of the object relative to the internal image of the patient.”
“wherein the handheld electronic device comprises a medical prescription tool configured to electronically obtain an attribute associated with the treatment radiation prescription window or the imaging radiation prescription window, and to generate medical prescription data representing an action to be performed for the patient based on the attribute associated with the treatment radiation prescription window or the imaging radiation prescription window, wherein the attribute comprises the position of the second graphic relative to the first graphic, wherein the medical prescription tool of the handheld electronic device comprises a prescription generator, and wherein the prescription generator of the handheld electronic device is configured to obtain the position of the treatment radiation prescription window or the imaging radiation4PATENTAttorney Docket No. VM 11-033-US-C1 prescription window relative to the first graphic, and to generate the medical prescription data in response to the prescription generator obtaining
a prescription generator of the handheld electronic device is configured to automatically generate the medical prescription data in response to the position of the object relative to the internal image of the patient
Regarding these limitations, the specification generically states:
[0070] In other embodiments, the device 10 may provide a user interface for allowing different users to view and/or complete a treatment worksheet. FIG. 7A illustrates an examine of a user interface 700 displaying a treatment worksheet in accordance with some embodiments. The user interface 700 includes a button 702 for allowing a user to retrieve a screening summary. When the button 702 is selected by the user of the device 10, the device 10 sends a request to the database 14. In response to the request, the database 14 retrieves the screening summary stored in its medium, and transmits the retrieved screening summary 704 to the device 10 for display on the screen 202 (FIG. 7B).
[0071] Returning to FIG. 7A, the user interface 700 also includes a checklist 710 for allowing a user to see various items related to a treatment process. A checklist is a “to do” list for the user much like any checklist (e.g. airplane pilot pre-flight checklist). In some embodiments, the checklist 710 includes items that the user should check or do before delivering the treatment. In some cases, the checklist 710 may be considered a safety feature that provides a safety function. In the illustrated embodiments, the various items in the checklist 710 include weekly port films 720, treatment parameters 722, dose delivery 724, patient setup 726, dosimetry 728, and blood counts 730. Weekly port films 720 are films or images (e.g., x-ray images) taken through the actual treatment fields of the patient in treatment position. This is used to verify patient position as well as a record of where in the body the patient was treated. In some embodiments, if the port films have been received and/or processed, then the item for the weekly port films 720 may be checked off. Treatment parameters 722 include one or more machine settings that are required to deliver the patient's treatment. 
The user interface 700 also includes a checkbox for “Continue RT” 740. When the user checks the box 740, that means the radiotherapy is to be continued. The user interface 700 also includes a check box and a field 742 for allowing a user (e.g., a doctor) to prescribe how many days to break before the treatment is to be continued. As shown in the figure, the user interface 700 further includes a field 744 for allowing a user to input and/or review notes regarding a treatment for a patient.
[0073] In some embodiments, the user interface 700 may also allow a user (e.g., a doctor) to make other orders. For example, as shown in FIG. 7C, in some embodiments, the user interface 700 may display a checkbox 750 for allowing a user to order a holding of treatment for a prescribed time (e.g., 2 weeks), a checkbox 752 for allowing a user to order a blood test to determine blood count, a checkbox 754 for allowing a user to order a chemotherapy, a checkbox 756 for allowing a user to order a diagnostic CT imaging, a checkbox 758 for allowing a user to order a MRI imaging, and a checkbox 760 for allowing a user to order a PET scan. In some embodiments, after an order has been completed (e.g., by checking one or more of the boxes 750-760), the device 10 may transmit the information regarding the order to the database 14 for storage. The database 14 stores the order information in its medium so that the information may be retrieved later (e.g., by the user of the device 10 or another device 10). Also, in some embodiments, the database 14 may be configured to automatically change one or more scheduling for one or more users based on the received order information.
[0074] In some embodiments, when a user of the device 10 orders for an imaging to be performed (e.g., by checking one of the boxes 756, 758, 760), the device 10 may present a user interface for allowing the user to select which part of the patient is to be imaged. FIG. 7D illustrates a user interface 780 for allowing a user of the device 10 to select a body part for imaging. The user interface 780 includes a diagram 782 of a patient, and a box 784. The box 784 is selectively moveable relative to the patient diagram 782 so that a user can select a certain body part of the patient using the box 784 for imaging. In some embodiments, the box 784 may also be made bigger or smaller. In other embodiments, the user interface 780 may be used by a user of the device 10 to select which body part of the patient for treatment. For example, the box 784 may be dragged to the part of the patient diagram 782 where the liver is located, thereby prescribing a radiotherapy be performed on the liver.
[0075] In some embodiments, after a certain body part has been selected for imaging and/or treatment using the user interface 780, the device 10 then sends the prescription to the database 14 for storage. The database 14 may later retrieve the prescription information in response to a request by a user of the device 10 or another device 10, and may send the prescription information to the device 10 for display on the screen 202. Also, in some embodiments, the database 14 may automatically create or update a task (e.g., an imaging task and/or a treatment task) based on the prescription information. For example, in some embodiments, a previous imaging task for a CT technician may prescribe a certain region of a patient to be imaged. A doctor may decide to make the scanning region bigger using the user interface 780. In such cases, when the database 14 receives the prescription from the doctor, the database 14 may automatically update the previously assigned imaging task for the CT technician, so that when the CT technician performs the imaging task, the CT technician will have the updated requested information. Similar updates may be automatically performed by the database 14 to update one or more treatment tasks.
As noted, the originally filled specification does not provide support for the amended limitations since a medical prescription tool is not disclosed as electronically obtaining an attribute associated with the object in order to generate medical prescription data representing an action to be performed for the patient based on the attribute associated with the object.  The disclosure merely suggest that a user can select a treatment/prescription to be performed and the system merely presents the user with a 
The above analysis applies for claims 30 and 34.
For these reasons the claims are rejected for containing new matter not disclosed in the originally filled specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30, 34-35, 41-47 and 50-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by Morita (US Patent Publication 2008/0208631) in view of Deischinger (US Patent Publication 2011/0255762) and Morris (US Patent Publication 2005/0131738). 
	Regarding claim 30 Morita discloses a handheld electronic device [006], comprising:
a processor (Morita at [042] disclosing that components may communicate via wired and/or wireless connections on one or more processing units, such as computers, medical systems, storage devices, custom processors, and/or other processing units.); 
a housing containing the processor, wherein the housing is configured for handheld (Morita [0125] “Those skilled in the art will appreciate that such network computing environments will typically encompass many types of computer system configurations, including personal computers, hand-held devices, multi -processor systems, microprocessor-based or programmable consumer electronics, network PC's, minicomputers, mainframe computers, and the like.”); 
a plurality of user-selectable tabs (Morita at Figures 1-3 and [031]-[032], [037]-[039] disclosing the plurality of user selectable tabs.); and 
a user interface (Morita [001], [010], [013] “interface.”  Further, see figures 1-5. ); 
wherein a first tab of the plurality of user-selectable tabs is selectable to electronically configure the user interface into a first configuration for allowing a user to electronically access and/or input treatment information regarding radiation treatment parameters for treating a patient (Morita [035] “Users may also review and/or edit specific lab results, childhood immunizations, specific treatment plans, etc. Certain areas of a patient record can be tagged or bookmarked to allow a user to easily drill down to a specific problem or event upon future access, for example.”, [041] “In FIG. 5, further magnification of a patient record timeline 500 allows a user to review and edit one or more data points 540 in the record 500.  For example, a user may annotate the record 500 with one or more lines 550 and/or other indicia to connect problems, issues, important formation related information, and/or ; 
wherein a second tab of the plurality of user-selectable tabs is selectable to electronically configure the user interface into a second configuration for allowing the user or another user to electronically access and/or input diagnostic information for the patient (Morita [041] “In FIG. 5, further magnification of a patient record timeline 500 allows a user to review and edit one or more data points 540 in the record 500.  For example, a user may annotate the record 500 with one or more lines 550 and/or other indicia to connect problems, issues, important formation related information, and/or other data points.  A user may also circle 560 one or more data points to create a relationship between those data points.  Further annotations may allow a user to highlight, tag and/or otherwise add information to the record 500 and/or one or more component data points to aid in patient diagnosis, treatment and/or study, for example.”, [058] “Alternatively, the user may select a view that represents how the medical document appeared on a particular date in its history, perhaps when some of the material presently deleted was still in the document, and without displaying matter added after the particularly selected date.  Another embodiment shows a timeline or progression of diagnosis, treatment, and/or other medical data as it has changed over a certain period of time (e.g. over a patient's lifetime, the previous five years, since the birth of a child, etc.).  The user may also be provided  
wherein the handheld electronic device further comprises a wireless transceiver configured to transmit and/or receive the treatment information based on a data structure that is understandable by a database (Morita at [042] disclosing that components may communicate via wired and/or wireless connections on one or more processing units, such as computers, medical systems, storage devices, custom processors, and/or other processing units.) and
wherein the user interface is configured to display an internal image of the patient in response to a command received at the handheld electronic device (at [036] “In certain embodiments, hyperlinks allow users to launch and/or access information systems that have more detailed and/or additional documentation that may include radiology images”, [0047] In certain embodiments, a patient record provides… images” [0080] In another example, the medical data/events can include the name and/or results of an imaging procedure.  Such imaging procedures include, but are not limited to, CT scans, MRI scans, photographs, tomographic images, and computer models, for example. [0090] One or more types of similar data/events is included in a category of data/events.  In continuing with the above example, a category of medical data/events can include all "tests" (including all test results or "test results" being a separate category), "imaging procedures" (including all images obtained therefrom or "images" being a separate category)”)
Morita discloses the interface providing the internal images of the patient such as CT scans, MRI scans photographs and tomographic images among other types of internal images of a patient, however Morita does not explicitly disclose wherein the user interface of the handheld electronic device is configured to display an object with an adjustable size over the image of the patient.
However, Deischinger which is directed to a method and system for determining a region of interest in ultrasound data further teaches:
wherein the user interface of the handheld electronic device is configured to display an object with an adjustable size over the image of the patient. ([0005] In accordance with other various embodiments, a method for adjusting a region of interest (ROI) in an ultrasound data set is provided.  The method includes determining an ROI based on an ROI box defined within at least two image planes, wherein the ROI box has a width, height and depth.  The method further includes identifying pixels from a top side of the ROI box that define a border wherein pixels change from tissue pixels to fluid pixels and fitting a curve to a contour based on the border.  The method also includes adjusting the height of the ROI box based on the fitted curve.  [0026] The image 74 is a rendered image of the ROI defined by the ROI box 68, 70 and 72, which corresponds to ROI box 76.  As can be seen in the 3D rendered image of a fetus 78, a portion of the fetus 78, which may include a particular area of interest, in this case the face of the fetus 78, is obstructed by rendered tissue 80.  Accordingly, after viewing the rendered image 74, a user would need to adjust the ROI by adjusting the size or curvature of an edge of the ROI box 68, 70 or 72. [0031] After the image planes have been obtained, a determination of a significant edge is separately made for each of the image planes at 34 to identify, for example, a significant edge along or for one side of an ROI box (such as a top or upper side of the ROI box as viewed in the illustrated images).  For example, a significant edge along an upper end of the ROI box may be determined such that one side of the ROI box is automatically adjusted, which may affect the height of the ROI box, as well as the curvature of the side.  It should be noted that in various embodiments the width of the ROI box remains unchanged.  However, in general any one or more of the sides of the ROI box may be adjusted (e.g., adjusting position and curvature) using the method 30. [0032] With respect to the determination of the significant edge, some embodiments perform a pixel by pixel analysis for each pixel along the edge of the ROI box and moving inward from the edge to determine a first significant edge.  The first significant edge may be defined as the border between two pixels wherein one pixel is a bright pixel and one pixel is a dark pixel.  The bright and dark pixels may be defined by predetermined .
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow a user of Morita to display and manipulate an object over an internal image of a patient since such improvement in the system of Morita is just a combination of well-known elements wherein such combination provides predictable results such as allowing a user to redefine an area of interest of a patient’s image as disclosed by Deischinger on paragraphs [035], [036]. 
Morita in view of Deischinger does not explicitly disclose:
wherein the handheld electronic device comprises a medical prescription tool configured to electronically obtain an attribute associated with the object, and to generate medical prescription data representing an action to be performed for the patient based on the attribute associated with the object, wherein the attribute associated with the object comprises a position of the object relative to the internal image of the patient, wherein the medical prescription tool of the handheld electronic device comprises a prescription generator, and wherein the prescription generator of the handheld electronic device is configured to electronically obtain the position of the object relative to the internal image of the patient, and to generate the medical prescription data in response to the prescription generator obtaining the position of the object relative to the internal image of the patient.
However, Morris which is directed to a method for handling medical information further teaches:
wherein the handheld electronic device comprises a medical prescription tool configured to electronically obtain an attribute associated with the object, and to generate medical prescription data representing an action to be performed for the patient based on the attribute associated with the object, wherein the attribute associated with the object comprises a position of the object relative to the internal image of the patient, wherein the medical prescription tool of the handheld electronic device comprises a prescription generator, and wherein the prescription generator of the handheld electronic device is configured to electronically obtain the position of the object relative to the internal image of the patient, and to generate the medical prescription data in response to the prescription generator obtaining the position of the object relative to the internal image of the patient ([0036] In at least one embodiment, the invention is preferably a mobile computing device for communicating with a computer network, comprising at least one user interface including means for allowing a user to select an injury, means for allowing a user to locate the injury on a body diagram, means for creating a report, means for allowing a user to propose a treatment plan; means for transmitting information to the computer network; means for receiving information from the computer network; an electronic information carrier (EIC) slot; a medical device interface; a memory; and a processor. [0185] In at least one embodiment, the software of the present invention includes software serving as a means for selecting a location on a graphical representation (e.g., body diagram) corresponding to a location of the patient injury or condition. For the injury descriptors that require a location, the user preferably clicks on the graphical representation (e.g., an electronic body diagram) 1212 of the body to show where the injury occurred as illustrated in FIG. 12(a). In at least one embodiment, the user is allowed to mark the graphical representation to indicate the location of injury by clicking on an injury location indication (for example, clicking on text such as "left arm" or "right arm"). Clicking on the location on the graphical representation in FIG. 12(e) causes an "X" to be placed on the particular location. If an "X" is incorrectly placed, then the user preferably clicks on the "X" to .
a medical prescription tool configured to electronically obtain an attribute associated with the object, and to generate medical prescription data representing an action to be performed for the patient based on the attribute associated with the object, wherein the attribute associated with the object comprises a position of the object relative to the internal image of the patient, wherein the medical prescription tool of the handheld electronic device comprises a prescription generator, and wherein the prescription generator of the handheld electronic device is configured to electronically obtain the position of the object relative to the internal image of the patient, and to generate the medical prescription data in response to the prescription generator obtaining the position of the object relative to the internal image of the patient since such improvement and modification in the system of Morita in view of Deischinger is just a combination of prior art elements well-known in the art which provides the known benefit of allowing a user to select an injury, select a location of the injury on an electronic body diagram, create a report, and provide a proposed treatment plan as disclosed by Morris on abstract.
Regarding claim 31, Morita further discloses: 
the user interface is electronically configurable into a third configuration for allowing the user to enter notes regarding one or more of patient's demographics, patient's vitals, patient's medical history, a patient's treatment, and a patient's diagnosis (Morita [055] “At step 660, a user may edit the patient record. For example, a user may annotate (e.g., connect and/or group by linking with a line, circling, etc.) data points in the record.” And [023] “The user can drill down to isolated metadata in the timeline to view specific lab reports, physical exam notes, procedures, etc.”); 
the processor is configured to process the notes (Morita [055] “At step 660, a user may edit the patient record. For example, a user may annotate (e.g., connect and/or group by linking with a line, circling, etc.) data points in the record.”); and 
the transceiver is configured to wirelessly transmit the notes ([042] “Components may communicate via wired and/or wireless connections”) to the database or another database ([077] “Data storage no can also operate as a database server and coordinate access to application data including data stored on the storage device.”).
Regarding claim 34 Morita discloses a handheld electronic device [006], comprising:
a processor (Morita at [042] disclosing that components may communicate via wired and/or wireless connections on one or more processing units, such as computers, medical systems, storage devices, custom processors, and/or other processing units.); 
a housing containing the processor, wherein the housing is configured for handheld (Morita [0125] “Those skilled in the art will appreciate that such network computing environments will typically encompass many types of computer system configurations, including personal computers, hand-held devices, multi -processor systems, microprocessor-based or programmable consumer electronics, network PC's, minicomputers, mainframe computers, and the like.”); 
a plurality of user-selectable tabs (Morita at Figures 1-3 and [031]-[032], [037]-[039] disclosing the plurality of user selectable tabs.); and 
a user interface (Morita [001], [010], [013] “interface.”  Further, see figures 1-5. ); 
wherein a first tab of the plurality of user-selectable tabs is selectable to electronically configure the user interface into a first configuration for allowing a user to electronically access and/or input medical information regarding a medical condition of a patient (Morita [035] “Users may also review and/or edit specific lab results, childhood immunizations, specific treatment plans, etc. Certain areas of a patient record can be tagged or bookmarked to allow a user to easily drill down to a specific problem or event upon future access, for example.”, [041] “In FIG. 5, further magnification of a patient record timeline 500 allows a user to review and edit one or more data points 540 in the record 500.  For example, a user may annotate the record 500 with one or more lines 550 and/or other indicia ; 
wherein a second tab of the plurality of user-selectable tabs is selectable to electronically configure the user interface into a second configuration for allowing the user or another user to electronically access and/or input patient information for the patient (Morita [041] “In FIG. 5, further magnification of a patient record timeline 500 allows a user to review and edit one or more data points 540 in the record 500.  For example, a user may annotate the record 500 with one or more lines 550 and/or other indicia to connect problems, issues, important formation related information, and/or other data points.  A user may also circle 560 one or more data points to create a relationship between those data points.  Further annotations may allow a user to highlight, tag and/or otherwise add information to the record 500 and/or one or more component data points to aid in patient diagnosis, treatment and/or study, for example.”, [058] “Alternatively, the user may select a view that represents how the medical document appeared on a particular date in its history, perhaps when some of the material presently deleted was still in the document, and without displaying matter added after the particularly selected date.  Another embodiment shows a timeline or progression of diagnosis, treatment, and/or other medical data as it has changed over a certain period of time (e.g. over a patient's lifetime, the previous  and
wherein the handheld electronic device further comprises a wireless transceiver configured to transmit and/or receive the treatment information based on a data structure that is understandable by a database (Morita at [042] disclosing that components may communicate via wired and/or wireless connections on one or more processing units, such as computers, medical systems, storage devices, custom processors, and/or other processing units.) 
wherein the processor is configured to operate the user interface to display a first graphic representing different parts of a patient and identifies an internal part of the patient to be irradiated by radiation (at [036] “In certain embodiments, hyperlinks allow users to launch and/or access information systems that have more detailed and/or additional documentation that may include radiology images”, [0047] In certain embodiments, a patient record provides… images” [0080] In another example, the medical data/events can include the name and/or results of an imaging procedure.  Such imaging procedures include, but are not limited to, CT scans, MRI scans, photographs, tomographic images, and computer models, for example. [0090] One or more types of similar data/events is included in a category of data/events.  In continuing with the above example, a category of medical data/events can include all "tests" (including all test results or "test results" being a separate category), "imaging procedures" (including all images obtained therefrom or "images" being a separate category)”) and
a treatment radiation prescription window or an imaging radiation prescription window, ([003] Alternatively, medical personnel may enter new information, such as history, diagnostic, and/or treatment information, into a medical information system during an imaging scan. [0035] Users may also review and/or edit specific lab results, childhood immunizations, specific treatment plans, etc. Certain areas of a patient record can be tagged or bookmarked to allow a user to easily drill down to a specific . 
The Examiner notes the use of non-functional descriptive material in the above limitations, as 
Morita discloses the interface providing the internal images of the patient such as CT scans, MRI scans photographs and tomographic images among other types of internal images of a patient, however Morita does not explicitly disclose wherein a user is able to manipulate such images.
However, Deischinger which is directed to a method and system for determining a region of interest in ultrasound data further teaches:
display a second graphic for selecting one of the parts of the patient, and wherein the user interface is electronically configurable for allowing the user to selectively move the second graphic relative to the first graphic, wherein a position of the second graphic relative to the first graphic identifies a part of the patient. ([0005] In accordance with other various embodiments, a method for adjusting a region of interest (ROI) in an ultrasound data set is provided.  The method includes determining an ROI based on an ROI box defined within at least two image planes, wherein the ROI box has a width, height and depth.  The method further includes identifying pixels from a top side of the ROI box that define a border wherein pixels change from tissue pixels to fluid pixels and fitting a 
curve to a contour based on the border.  The method also includes adjusting the height of the ROI box based on the fitted curve.  [0026] The image 74 is a rendered image of the ROI defined by the ROI box .
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow a user of Morita to display and manipulate an object over an internal image of a patient since such improvement in the system of Morita is just a combination of well-known elements 
Morita in view of Deischinger does not explicitly disclose:
wherein the handheld electronic device comprises a medical prescription tool configured to electronically obtain an attribute associated with the treatment radiation prescription window or the imaging radiation prescription window, and to generate medical prescription data representing an action to be performed for the patient based on the attribute associated with the treatment radiation prescription window or the imaging radiation prescription window, wherein the attribute comprises the position of the second graphic relative to the first graphic, wherein the medical prescription tool of the handheld electronic device comprises a prescription generator, and wherein the prescription generator of the handheld electronic device is configured to obtain the position of the treatment radiation prescription window or the imaging radiation prescription window relative to the first graphic, and to generate medical prescription data in response to the prescription generator obtaining the position of the second graphic relative to the first graphic.
However, Morris which is directed to a method for handling medical information further teaches:
wherein the handheld electronic device comprises a medical prescription tool configured to electronically obtain an attribute associated with the treatment radiation prescription window or the imaging radiation prescription window, and to generate medical prescription data representing an action to be performed for the patient based on the attribute associated with the treatment radiation prescription window or the imaging radiation prescription window, wherein the attribute comprises the position of the second graphic relative to the first graphic, wherein the medical prescription tool of the handheld electronic device comprises a prescription generator, and wherein the prescription generator of the handheld electronic device is configured to obtain the position of the treatment radiation prescription window or the imaging radiation prescription window relative to the first graphic, and to generate medical prescription data in response to the prescription generator obtaining the position of the second graphic relative to the first graphic ([0036] In at least one embodiment, the invention is preferably a mobile computing device for communicating with a computer network, comprising at least one user interface including means for allowing a user to select an injury, means for allowing a user to locate the injury on a body diagram, means for creating a report, means for allowing a user to propose a treatment plan; means for transmitting information to the computer network; means for receiving information from the computer network; an electronic information carrier (EIC) slot; a medical device interface; a memory; and a processor. [0185] In at least one embodiment, the software of the present invention includes software serving as a means for selecting a location on a graphical representation (e.g., body diagram) corresponding to a location of the patient injury or condition. For the injury descriptors that require a location, the user preferably clicks on the graphical representation (e.g., an electronic body diagram) 1212 of the body to show where the injury occurred as illustrated in FIG. 12(a). In at least one embodiment, the user is allowed to mark the graphical representation to indicate the location of injury by clicking on an injury location indication (for example, clicking on text such as "left arm" or "right arm"). Clicking on the location on the graphical representation in FIG. 12(e) causes an "X" to be placed on the particular location. If an "X" is incorrectly placed, then the user preferably clicks on the "X" to remove it from the location. Multiple locations may be included on the graphical representation of the body as illustrated by the six "X"s in FIGS. 12(a) and (e). [0187] In at least one embodiment, the user is preferably able to select the severity of the injury using the popup list 1250, as shown in FIG. 12(d). As displayed in FIG. 12(d), the severity list in popup list 1250 is preferably injury specific and contains a set of descriptions of how severe the injury is. When an injury descriptor is selected from the injury descriptor section 1210 in FIG. 12(a), a popup list 1250 preferably appears containing specific problems of that injury descriptor as illustrated in FIG. 12(d). The selected specific .
From this teachings presented, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include a medical prescription tool configured to electronically obtain an attribute associated with the treatment radiation prescription window or the imaging radiation prescription window, and to generate medical prescription data representing an action to be performed for the patient based on the attribute associated with the treatment radiation prescription window or the imaging radiation prescription window, wherein the attribute comprises the position of the second graphic relative to the first graphic, wherein the medical prescription tool of the handheld electronic device comprises a prescription generator, and wherein the prescription generator of the handheld electronic device is configured to obtain the position of the treatment radiation prescription window or the imaging radiation prescription window relative to the first graphic, and to generate medical prescription data in response to the prescription generator obtaining the position of the second graphic relative to the first graphic since such improvement and modification in the system of Morita in view of Deischinger is just a combination of prior art elements well-known in the art which provides the known benefit of allowing a user to select an injury, select a location of the injury on an electronic body diagram, create a report, and provide a proposed treatment plan as disclosed by Morris on abstract.
Regarding claim 35, Morita further discloses: 
wherein the device comprises a smart-phone, a cell phone, an emailing device, or a tablet ([0125] “Embodiments of the invention may also be practiced in distributed computing environments where tasks are performed by local and remote processing devices that are linked (either by hardwired links, wireless links, or by a combination of hardwired or wireless links (through a communications network)”).
Regarding claim 41, Morita further discloses:
wherein the transceiver is configured to receive an additional information comprising one or more of an identification of a treatment procedure identification, a treatment target identification, a date of the treatment procedure, a location of the treatment procedure, a name of an operator of a treatment machine, radiation dose, an identification of an imaging procedure, an identification of a target for the imaging procedure, a date of the imaging procedure, a location of the imaging procedure, and a name of an operator of an imaging machine( [071] “Data storage no can handle sending and receiving information to and from workstations 720 and can perform associated tasks.”).
The claim is directed toward the content of printed matter (information comprising one or more of…), the difference between the guide of the references and the claim resides solely in the content of the printed matter, there is no functional relationship between the printed matter and the information comprising one or more of…” is not functionally used. It is only received and displayed. The claimed printed material is therefore not accorded any patentable weight. See In re Gulack, 703 F.2d 1381, 217 USPQ 401, (1983). Similar to the present application, see In Re John Ngai and David Lin Fed Cir 03-1524 (2004). 
Regarding claim 42, Morita further discloses: 
the transceiver is also configured to wirelessly receive information regarding a chemotherapy from the database or from another database; and the processor is further configured to process the information regarding the chemotherapy ([071] “Data storage no can handle sending and receiving information to and from workstations 720 and can perform associated tasks.”).
The claim is directed toward the content of printed matter (information regarding a chemotherapy), the difference between the guide of the references and the claim resides solely in the content of the printed matter, there is no functional relationship between the printed matter and the substrate. Specifically, the “information regarding a chemotherapy” is not functionally used. It is only received and displayed. The claimed printed material is therefore not accorded any patentable weight. See In re Gulack, 703 F.2d 1381, 217 USPQ 401, (1983). Similar to the present application, see In Re John Ngai and David Lin Fed Cir 03-1524 (2004). 
Regarding claim 43, Morita further discloses: 
wherein the information regarding the chemotherapy comprises one or more of RBC, WBC, hematocrit, hemoglobin, MCV, MCH, MCHC, BUN, CO2, Creatinine, glucose, Serum Chloride, Erum Potassium, and Serum Sodium ([071] “Data storage no can handle sending and receiving information to and from workstations 720 and can perform associated tasks.”.).
The claim is directed toward the content of printed matter (information regarding a chemotherapy), the difference between the guide of the references and the claim resides solely in the content of the printed matter, there is no functional relationship between the printed matter and the 
Regarding claim 44, Morita further discloses 
wherein the information regarding the chemotherapy comprises a graph showing different levels of blood count for a patient at different respective dates.
The claim is directed toward the content of printed matter (information regarding a chemotherapy), the difference between the guide of the references and the claim resides solely in the content of the printed matter, there is no functional relationship between the printed matter and the substrate. Specifically, the “information regarding a chemotherapy” is not functionally used. The specification describes processing wireless signals, so the broadest reasonable interpretation of "process the information" includes conditioning the wireless signal. 
Note that creating the graph or any other processing of the graph is not recited, merely receiving a graph and displaying a graph. The claimed printed material is therefore not accorded any patentable weight. See In re Gulack, 703 F.2d 1381, 217 USPQ 401, (1983). Similar to the present application, see In Re John Ngai and David Lin Fed Cir 03-1524 (2004). 
Regarding claim 45, Morita further discloses 
wherein the user interface is implemented using a touchscreen ([055] “As another example, a user may open and edit one or more data points included in the patient record using one or more input sources such as a keyboard, touch screen, stylus, voice command, eye tracking, etc.”).
Regarding claim 46, 
Deischinger further discloses
wherein the object has a curvilinear shape created based on input received at the handheld electronic device ([0022] Various embodiments provide a system and method for defining or adjusting a region of interest (ROI) in an ultrasound data set.  For example, by practicing at least one of the embodiments, an ROI is automatically adjusted for rendering an image thereof, which may include automatically adjusting the ROI to remove fluid or tissue obstructing the view to an object of interest (e.g., a fetus).  A technical effect of at least one embodiment is the automatic identification of an ROI, which may be subsequently rendered, thereby reducing the amount of time adjusting the ROI, such as the height and curvature of the ROI. [0034] Referring again to the method 30 of FIG. 1, once a contour line has been separately (or independently) determined in each of the images, the significant edge defined by the contour line in each of the images is compared at 36.  For example, a determination is made for consistency, such as to determine whether the two contours have approximately the same contour and/or curvature.  In some embodiments, a central point along each of the contour lines is compared to determine at 38 if the pixel corresponding to each of the center points is at approximately the same location, such as within a predetermined deviation (e.g., within 10% or within a certain number of pixels) of each other.  Thus, as illustrated in FIGS. 6 and 7, central points 128 and 130 of contour lines 124 and 126, respectively, are compared to determine if the position of each is approximately the same.  For example, a determination may be made as to whether the central points 128 and 130 are about the same distance (e.g., number of pixels) from the original border of the ROI box, such that the central points 128 and 130 are at about the same height. [0026] The image 74 is a rendered image of the ROI defined by the ROI box 68, 70 and 72, which corresponds to ROI box 76.  As can be seen in the 3D rendered image of a fetus 78, a portion of the fetus 78, which may include a particular area of interest, in this case the face of the fetus 78, is obstructed by rendered tissue 80.  Accordingly, after viewing the rendered image 74, a user would need to adjust the ROI by adjusting the size or curvature of an edge of the ROI box 68, 70 or 72.)
 at paragraph [022] and Figure 6.
Regarding claim 47, Morita further discloses: 
wherein the device comprises a smart-phone, a cell phone, an emailing device, or a tablet ([0067] Workstations 720 can be directly attached to one or more data stores 710 and/or communicate with data storage 710 via one or more networks.  Each workstation 720 can be implemented using a specialized or general-purpose computer executing a computer program for carrying out the processes described herein.  Workstations 720 can be personal computers or host attached terminals, for example.  If workstations 720 are personal computers, the processing described herein can be shared by one or more data stores 710 and a workstation 720 by providing an applet to workstation 720, for example. [0068] Workstations 720 include an input device 722, an output device 724 and a storage medium 726.  For example, workstations 720 can include a mouse, stylus, microphone and/or keyboard as an input device.  Workstations 720 can include a computer monitor, liquid crystal display ("LCD") screen, printer and/or speaker as an output device. [0125] Those skilled in the art will appreciate that such network computing environments will typically encompass many types of computer system configurations, including personal computers, hand-held devices, multi-processor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, and the like.).
Regarding claims 50 and 51, 
Morris further teaches:
wherein the prescription generator of the handheld electronic device is configured to automatically generate the medical prescription data in response to the position of the object relative to the internal image of the patient ([0036] In at least one embodiment, the invention is preferably a mobile computing device for communicating with a computer network, comprising at least one user interface including means for allowing a user to select an injury, means for allowing a user to locate the injury on a body diagram, means for creating a report, means for allowing a user to propose a treatment plan; means for transmitting information to the computer network; means for receiving information from the computer network; an electronic information carrier (EIC) slot; a medical device interface; a memory; and a processor. [0185] In at least one embodiment, the software of the present invention includes software serving as a means for selecting a location on a graphical representation (e.g., body diagram) corresponding to a location of the patient injury or condition. For the injury descriptors that require a location, the user preferably clicks on the graphical representation (e.g., an electronic body diagram) 1212 of the body to show where the injury occurred as illustrated in FIG. 12(a). In at least one embodiment, the user is allowed to mark the graphical representation to indicate the location of injury by clicking on an injury location indication (for example, clicking on text such as "left arm" or "right arm"). Clicking on the location on the graphical representation in FIG. 12(e) causes an "X" to be placed on the particular location. If an "X" is incorrectly placed, then the user preferably clicks on the "X" to remove it from the location. Multiple locations may be included on the graphical representation of the body as illustrated by the six "X"s in FIGS. 12(a) and (e). [0187] In at least one embodiment, the user is preferably able to select the severity of the injury using the popup list 1250, as shown in FIG. 12(d). As displayed in FIG. 12(d), the severity list in popup list 1250 is preferably injury specific and contains a set of descriptions of how severe the injury is. When an injury descriptor is selected from the injury descriptor section 1210 in FIG. 12(a), a popup list 1250 preferably appears containing specific problems of that injury descriptor as illustrated in FIG. 12(d). The selected specific problem (i.e., a patient injury or condition such as "thermal" in FIG. 12(d)) will then preferably appear in the blank text box 1216 to the left of the Add Injury button 1218, as illustrated in FIG. 12(e). If the user needs to add another injury for 
From this teachings presented, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include a prescription generator of the handheld electronic device is configured to automatically generate the medical prescription data in response to the position of the object relative to the internal image of the patient since such improvement and modification in the system of Morita in view of Deischinger is just a combination of prior art elements well-known in the art which provides the known benefit of allowing a user to select an injury, select a location of the injury on an electronic body diagram, create a report, and provide a proposed treatment plan as disclosed by Morris on abstract.



Claims 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by Morita (US Patent Publication 2008/0208631) in view of Deischinger (US Patent Publication US Patent Publication 2011/0255762), Morris (US Patent Publication 2005/0131738) and Mertz (US Patent Publication 2009/0327890). 

Regarding claim 32, Muller in view of Deischinger and Morris fails to teach:
wherein the user interface is electronically configurable into a third configuration for allowing the user or another user to electronically identify a body part to be imaged
However, Mertz which is directed to a graphical user interface for displaying and compare skin features further teaches:
wherein the user interface is electronically configurable into a third configuration for allowing the user or another user to electronically identify a body part to be imaged (“[0027] FIG. 1A illustrates pose panel 102 and alert image panel 104 of a GUI in accordance with some embodiments.  Pose panel 102 and alert image panel 104 illustrated in FIG. 1A may be suitable for use as pose panel 102 and alert image panel 104 of FIG. 1.  As illustrated in FIG. 1A, pose panel 102 may be configured to display a B&W image of a body pose rather than a body outline as illustrated in FIG. 1.  In some embodiments, pose panel may highlight region 107 to correspond to the image illustrated in alert image panel 104.  Highlight region 107 may be illustrated with a box or with a highlight color or contrast.  In some embodiments, GUI 100 may be configured to allow user to reposition highlight region 107 within pose panel 102 to view the corresponding higher-resolution image in alert image panel 104.  The use of highlight region 107 provides the user with an indication of where the image in alert image panel 104 is on the body image, as well as provides the user with the ability to select different areas on the body image for viewing.).

Regarding claim 33, Mertz further teaches: 
wherein the user interface is electronically configurable into a third configuration for allowing the user or another user to electronically identify a body part to be treated (“[0027] FIG. 1A illustrates pose panel 102 and alert image panel 104 of a GUI in accordance with some embodiments.  Pose panel 102 and alert image panel 104 illustrated in FIG. 1A may be suitable for use as pose panel 102 and alert image panel 104 of FIG. 1.  As illustrated in FIG. 1A, pose panel 102 may be configured to display a B&W image of a body pose rather than a body outline as illustrated in FIG. 1.  In some embodiments, pose panel may highlight region 107 to correspond to the image illustrated in alert image panel 104.  Highlight region 107 may be illustrated with a box or with a highlight color or contrast.  In some embodiments, GUI 100 may be configured to allow user to reposition highlight region 107 within pose panel 102 to view the corresponding higher-resolution image in alert image panel 104.  The use of highlight region 107 provides the user with an indication of where the image in alert image panel 104 is on the body image, as well as provides the user with the ability to select different areas on the body image for viewing.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow a user of Morita to display allow a user to identify a body part since such improvement in the system of Morita is just a combination of well-known elements wherein such combination provides predictable results such as allowing a user to select different areas of an image representing a patient as disclosed by Mertz on paragraph [027].

Claim 36 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morita (US Patent Publication 2008/0208631) in view of Deischinger (US Patent Publication 2011/0255762), Morris (US Patent Publication 2005/0131738) further in view of Halsted (US 2007/0067185).
Regarding claim 36, Morita discloses: 
wherein the user interface is configured to display a graphic indicating a plurality of tasks on respective dates in a timeline ([023] “Certain embodiments enable a patient's entire medical history to be displayed, edited and interacted within one context. Users may view an entire gestalt of a patient history or timeline at a high level to better understand an overall health of a patient.”); 
Morita does not explicitly disclose:
at least one of the tasks is a future task to be performed at a future time; 
wherein the graphic comprises a first object representing the future task, and a second object representing another future task, the screen displaying the first object and the second object simultaneously in a temporal relationship with respect to each other.
While Morita does not state that future tasks are included in the timeline, Morita does acknowledge that healthcare environment include information systems that store scheduling information (Healthcare has become centered around electronic data and records management. Healthcare environments, such as hospitals or clinics, include information systems, such as ...electronic medical records (EMR). Information stored may include patient medical histories…and/or scheduling information, for example see par. [0003] of Morita et al.). 
Halsted et al. teaches scheduling future tasks for patients (Halsted at [045] “As an example, if an elderly, debilitated patient in Nebraska is due for an MRI scan to reassess a brain tumor in 3 months, an authorized family-member in New York can log onto the system, and set parameters such that both 
It would have been obvious to one of ordinary skill in the art at the time the invention was made  to include the teaching of scheduling future tasks and display them on the timeline as disclosed on Halsted in the method of Morita since the claimed invention is merely a combination of well-known elements in the art, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Furthermore, Morita teaches a timeline with the entire patient’s medical history but does not explicitly state that future scheduled appointments and tasks are listed on the timeline. Morita does teach that scheduling information is known as part of healthcare environment information systems. Halsted teaches that future scheduled appointments and tasks (an MRI) were well known in the art at the time of the invention as well as integrating them into computer systems to generate alerts. Integrating the scheduling of future tasks as taught by Halsted with the timeline of Morita is merely a combination of well-known elements in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to display objects on the timeline of Morita showing the related future events of Halsted. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of scheduled future events for data points entered into the timeline. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 39 Morita further discloses:
wherein the plurality of tasks comprises two or more of doctor consultation, insurance verification, diagnostic imaging, imaging processing, contouring of organ structures, treatment planning, treatment preparation, treatment execution, dose verification, doctor's follow-up, and pain management (Morita at [024] “Types of data may include test names, test results, imaging procedures, medical visits (e.g., hospital, office, clinic, etc.), medical problem, caregiver encounter, medical procedure, symptoms, biological analysis, finding, medication, acquisition, etc.”).
Regarding claim 40 Morita further discloses:
wherein plurality of tasks are assigned to at least two different persons ( Morita at [024] “A patient EMR and/or other record include a medical history for a patient and include data with time stamps (or times and dates at which data was collected or entered). Types of data may include test names, test results, imaging procedures, medical visits (e.g., hospital, office, clinic, etc.) medical problem, caregiver encounter, medical procedure, symptoms, biological analysis, finding, medication, acquisition, etc.").

Claims 37-38 re rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morita (US Patent Publication 2008/0208631) in view of Deischinger (US Patent Publication 2011/0255762) Morris (US Patent Publication 2005/0131738) and Halsted (US 2007/0067185) further in view of Song (US 2007/0282476).
Regarding claims 37 and 38 Morita does not explicitly disclose:
wherein the processor is configured to process task dependency information to determine whether one of the tasks depends on a result from a completion of another one of the tasks;
wherein the processor is also configured to control the user interface to provide the dependency information and/or information regarding whether the one of the tasks can be performed or not based at least in part on the task dependency information.

Song is introduced to teach tasks dependencies ( Song at [031]-[032] Workflow template list 208 may contain information about a procedure, such as a sub-procedure comprising other procedures, tasks, or a direction to an entry in the temporal constraint list 210 or the resource constraint list 212. The workflow template list may also contain information about a procedure related to additional constraints or concerns, a priority (e.g., preference) ranking for procedures' constraints, or any other appropriate information. Temporal constraint list 210 may contain information about the timings required for a procedure. These timings may include start and/or end times for a procedure, the time required to complete a procedure, a timing relative to another task or procedure (e.g., a procedure must be completed before a first meal, etc.), or any other related timings”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate rules about task dependencies  (timing tasks relative to another task or procedure) with the task scheduling system of Morita in view of Halsted since such improvement is just a combination of well-known art elements with the motivation of improving efficiency since some tasks must be done relative to other tasks as defined by users (e.g. a procedure must be completed before a first meal) and incorporating this information into a task system would reduce task scheduling errors.
Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 30 and 34 have been considered but are moot because the new ground of rejection necessitated by Applicant’s amendments.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fitzgerald (US2016/0241977) [0015] Graphical user interface system 40 initiates generation of data representing a graphical image including additional information in image window 220 concerning one or more particular treatments in response to user selection of a link in window 200 corresponding to the particular treatment identified by a particular data item (rectangles) of the multiple data items. Specifically, in response to user selection of rectangle 205 (and associated link) radiation treatment therapy information 255 is displayed in image window 220 and upon user selection of rectangle 207 (and associated link) radiation treatment therapy information 257 is displayed in image window 220. Further, in response to user selection of rectangle 209 (and associated link) radiation treatment therapy information 259 is displayed in image window 220 and upon user selection of rectangle 213 (and associated link) radiation treatment therapy information 253 is displayed in image window 220. Thereby a user is able to access detailed treatment information including documentation and images which may be also displayed in window 220. Alternatively, additional links may be included in window 220 enabling a user to navigate to additional documentation or images.
Lauciello (US2013/0166312) [0064] The operator is prompted 521 to select a characteristic of the tooth form. For example, the operator may be prompted to select from a boldness-softness range. The operatory may be presented with an image (picture) of the patient to aid in the selection. The operator is prompted 524 to select the mould for use in the case from a FormSelector panel. The mould and tooth form selections (corresponding to steps 521 and 524) may utilize the same presentation to the operator (see, e.g., FIG. 8). The operator is presented 527 with a results panel for review and/or revisions to the case plan. The case plan order may be generated as described above.
Park (US2013/0191146) [0005] Among the systems and apparatuses, an RTP is a system for establishing (creating) the radiation treatment plan of a patient using programs, and is configured to establish a radiation treatment plan (or a radiation therapy plan), that is, perform the creation of radiation treatment plan information and the calculation and investigation of a radiation dose. By using such an RTP system, a user may select an optimal image from among images of a cancerous region of a patient acquired by a Computed Tomography (CT) modality or a Magnetic Resonance Imaging (MRI) modality, or may view medical pictures of the patient, personally digitize and image the pictures, perform basic image processing on resulting images, set reference coordinates for acquired images, perform contouring on each region, and calculate the direction and dose of beams in accordance with the size of cancerous tissue.
Fueyo (US2010/0010831) [0092] Treatment plan generator 348 is software for automatically generating a treatment plan for the patient based on set of diagnoses 346. Treatment plan generator 348 analyzes relevant portions of medical literature 318 for potential therapies to treat each condition identified in set of diagnoses 346. Treatment plan generator 348 identifies the potential therapies and selects one or more therapies from the potential therapies that are recommended based on regions of interest 312, patient medical history 338, clinical data 336, and any other patient data to form first set of recommended therapies 350. Each therapy in first set of recommended therapies 350 may be associated with drug interactions, side effects, risks based on pre-existing conditions, ingredients that may be allergens, and other contraindications. Treatment plan generator 348 generates current treatment plan 352 using set of recommended therapies 350. Treatment plan 352 may include a single therapy or a plurality of therapies. In this example, treatment plan 352 .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689